OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, *768with costs, for the reasons stated in the opinion by Mr. Justice G. Robert Wither (70 AD2d 434).
We note, however, that plaintiff has not attempted to appeal from the Appellate Division order insofar as it impliedly directs that the State be estopped from asserting defendants’ noncompliance with the time limitations contained in subdivision 4 of section 10 of the Court of Claims Act in any subsequent action brought by defendants against the State in the Court of Claims. Accordingly, we have no occasion to address the propriety of that aspect of the Appellate Division ruling.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.